DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1 and 11 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 11, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“Claim 1	A display apparatus comprising: 
a display unit; and 
a stand connected to the display unit and supporting the display unit, 
wherein the stand comprises: 
a first stand member including a first coupling surface and a coupling protrusion; and 
a second stand member including a second coupling surface and a coupling groove having a shape corresponding to a shape of the coupling protrusion such that the coupling protrusion is inserted into the coupling groove, and coupled to the first stand member to form the stand, 
wherein 

the coupling protrusion protrudes along a first direction inclined downward from the first coupling surface, 
the coupling groove entirely extends along the first direction from the second coupling surface, and 
the first stand member and the second stand member are coupled to each other along the first direction.
Claim 11	A display apparatus comprising: 
a display unit; 
a stand connected to the display unit and supporting the display unit; and 
a coupling plate that couples the display unit to the stand such that the display unit is connected to the stand, 
wherein the stand comprises: 
a first stand member including a first coupling surface and a coupling protrusion protruding along a first direction inclined downward from the first coupling surface; and 
a second stand member including a second coupling surface facing the first coupling surface when the first stand member and the second stand member are coupled to each other, and a coupling groove having a shape corresponding to a shape of the coupling protrusion and entirely extending along the first direction from the second coupling surface such that the coupling protrusion is inserted into the coupling groove, 
wherein the first stand member and the second stand member are coupled to each other along the first direction.”
Claims 2 to 10 depend on claim 1, claims 12 to 15 depend on claim 11, and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484